Fairchild, J.
(dissenting). The value of relator’s real estate was fixed at $60,000. When the matter was before the board of review, the taxpayer appeared and complained *236of the assessment. He was permitted to offer evidence as to the value of the property for purposes of taxation, the result of which was a showing that the value of the property did not exceed $46,000. No evidence tending to sustain the assessor’s valuation was offered. At the conclusion of this hearing, the city attorney, who was present in his official capacity, made the following statement: “We havé nothing to offer. We have nothing further.” During the hearing an expert in real-estate values testified: “I am positively certain that you could not sell that property today at $46,000.” There was an observation by a member of the board of review to the effect: “I don’t dispute that.” Under the statutes governing in these matters, the evidence closing with the record in this condition, the board of review was required to reduce the assessment to $46,000. Tainter v. Lucas, 29 Wis. 375; Milwaukee Iron Co. v. Schubel, 29 Wis. 444; Wilson v. Heller, 32 Wis. 457; Brown v. Oneida County, 103 Wis. 149, 79 N. W. 216; State ex rel. Heller v. Lawler, 103 Wis. 460, 79 N. W. 777; State ex rel. Kimberly-Clark Co. v. Williams, 160 Wis. 648, 152 N. W. 450. The testimony just referred to was offered by the taxpayer on October 2, 1936, but the board of review, without notice, later, on November 9th and 10th, received testimony which raised a question of fact to be decided by the board of review as to the correctness of the testimony offered by the taxpayer on October 2d. The trial court excluded the later testimony from consideration because the board acted in excess of its jurisdiction in so receiving it without advising the taxpayer in any way that further testimony upon the matter was to be taken. • ■ '
The case of State ex rel. Vilas v. Wharton, 117 Wis. 558, 94 N. W. 359, if accepted as stating the law, is authority for revising the decision of the trial court, but I am of the opinion that it ought not so to be accepted. I cannot convince myself that the legislature, when it provided that the *237objecting taxpayer should be heard, intended to place power in the board of review to base its rulings on evidence which the taxpayer has had no opportunity to hear or to attack. In the opinion in the Vilas Case, there is no reference to sec. 70.47 (4), Stats., then in substantially the same form as now, which provides :
“Any person claiming any correction of the assessment may call witnesses to support the same, or to show that any property on the roll is assessed too high, or too low; and the attendance of witnesses and the production of books, inventories, schedules, papers, or documents may be compelled by subpoena issued by a justice of the peace or the clerk of the board.”—
and apparently the section just quoted was not given weight in determining the question of how much is included in the taxpayer’s right to be heard.
“It is no doubt necessary that any taxing system should, at some point during the process of assessment, accord the taxpayer an opportunity to be heard with reference to the valuation or taxability of his property.” Milwaukee County v. Dorsen, 208 Wis. 637, 641, 242 N. W. 515.
The right to be heard is a right to a “hearing” with all the implications of that term, and much more is included than a mere right to register a protest.
“Manifestly there is no hearing when the party does not know what evidence is offered or considered and is not given an opportunity to test, explain, or refute.” Interstate Commerce Comm. v. Louisville & N. R. Co. 227 U. S. 88, 33 Sup. Ct. 185, 187, 57 L. Ed. 431.
Ekern v. McGovern, 154 Wis. 157, 142 N. W. 595. The provisions for general notice are sufficient to give the board jurisdiction, Milwaukee County v. Dorsen, supra, but, when the board has entered upon the investigation of an assessment upon complaint of a taxpayer, it must proceed with due consideration of its duties as an impartial tribunal. The work of the board of review, while calculated to perfect the *238efforts of the assessor, is not, when the consideration of a citizen’s complaint has been begun, an ex parte matter. The board is required carefully to review valuations and for that purpose to hear and examine witnesses on oath in relation to the assessment—
“and if it appears that any property has been valued by the assessor too high . . . they shall lessen the same to the true valuation according to the rules for valuing property prescribed.”
In State ex rel. Kimberly-Clark Co. v. Williams, supra, it is said (p: 652) :
“As might be expected, assessors sometimes make mistakes. The only substantial remedy which the taxpayer has, from a practical standpoint, is an appeal to the board of review. The law very properly provides for a quasi-juclicial hearing before that supposedly impartial tribunal. The board stands between the public on . the one side and the individual on the other, and the theory is that it should afford each a fair and impartial hearing and reach an unbiased and just conclusion on the evidence. Here the board, honestly enough no doubt, acted under the mistaken belief that it could disregard the evidence submitted, and perform the functions of an assessor and follow its own opinion on values, regardless of the sworn testimony produced. In proceeding in this way it committed jurisdictional error.”
In a number of cases similar expressions may be found. The doctrine which was adopted by the trial court, and which to me seems to be sound, leads to the conclusion that powers conferred by statute upon the board of review were not exercised under the circumstances and requirements of the statute, and that the acts done November 9th and 10th were without authority, and the evidence received on those days affords no support to the ultimate ruling of the board.
The view I take is consistent with the general plan of the statutes involved. At the close of the presentation of *239testimony by the taxpayer, the board had reached a point where it necessarily must lower the assessment. There is authority holding that the board having indicated to the taxpayer that there would be no further evidence in the matter, and the record then standing with competent testimony, unimpeached, showing that the assessor’s judgment was at fault, the taxpayer had established a right to a lowered assessment. The 'board in its later proceeding was in effect raising an assessment which had already been reduced. Sec. 70.47 (3) requires that, before the board raises an assessment, the taxpayer must be duly notified. See People v. Cantor, 109 Misc. 495, 180 N. Y. Supp. 153; Ward County v. Wentz (Tex. Civ. App.), 69 S. W. (2d) 571.